 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                        SOUTHERN DISTRICT OF CALIFORNIA
 7
 8    UNITED STATES OF AMERICA,                          Case No. 19-cr-4189-CAB
 9                       Plaintiff,
                                                         ORDER AND JUDGMENT TO
10          v.                                           DISMISS THE INDICTMENT
11    EDGAR RICARDO VEGA, JR.                            WITHOUT PREJUDICE

12                       Defendant.
13
14
           Upon motion of the United States of America and good cause appearing,
15
           IT IS HEREBY ORDERED that the Indictment in the above-entitled case be
16
     DISMISSED without prejudice as to Defendant Edgar Ricardo Vega, Jr.
17
           IT IS FURTHER ORDERED the bond is hereby exonerated and any passport or
18
     other official travel documents held by United States Pretrial Services shall be released to
19
     the defendant.
20
21
           IT IS SO ORDERED.
22
23
           DATED: November 12, 2019
24
25
26                                             HONORABLE CATHY ANN BENCIVENGO
                                               UNITED STATES DISTRICT JUDGE
27
28
